                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                 Plaintiff,                      )
                                                 )
     v.                                          )           No. 4:18-CV-1268 CAS
                                                 )
ONE HUNDRED SEVENTY-NINE                         )
THOUSAND, NINE HUNDRED DOLLARS                   )
($179,900.00) U.S. CURRENCY,                     )
                                                 )
                 Defendant.                      )

                                             ORDER

          This matter is before the Court on claimant Davoud Sadeghi Abandansari’s (“claimant”)

motion to dismiss, converted by the Court to a motion for summary judgment, pursuant to Rule

12(d), Federal Rules of Civil Procedure. The government opposes the motion. Claimant has not

filed a reply and the time to do so has passed. For the following reasons, the motion will be denied

without an evidentiary hearing.

I.        Background

          On March 3, 2018, Drug Enforcement Administration (“DEA”) Task Force Officers

(“officers”) from the Phelps County Sheriff’s Department witnessed claimant commit a traffic

violation and conducted a stop of his vehicle, a rented Volvo with a New York license plate. The

officers asked claimant whether he was transporting any illegal goods, including large amounts of

currency, which he denied. The officers requested and obtained verbal consent from claimant to

search the rented motor vehicle. During the search, the officers located a bag containing one

hundred and seventy-nine thousand dollars ($179,900.00).
        Claimant admitted to being untruthful and agreed to follow the officers to the Sheriff’s

Department for a further search of the vehicle. Upon arrival, a trained drug detection dog was used

and alerted to the bag for the odor of a controlled substance. Claimant was interviewed, but did not

provide specific information regarding his acquisition of the currency. The currency was seized for

forfeiture pursuant to 21 U.S.C. § 881 as property related to a drug offense and 21 U.S.C. § 981 as

proceeds of an unlawful activity involving controlled substances.

        The State of Missouri filed an application to transfer the currency from the custody of local

law enforcement to the custody of the federal government pursuant to Missouri Revised Statutes

§ 513.647. The application to transfer was certified on March 12, 2018. A notice of transfer was

mailed to claimant on March 13, 2018 at his last known addresses. The Circuit Court of Phelps

County, Missouri granted the transfer on March 26, 2018.

        On May 1, 2018, the DEA mailed a Notice of Seizure of Property and Initiation of

Administrative Forfeiture Proceedings by certified mail to claimant’s last known addresses in

Pasadena, California and Bloomfield Hills, Michigan, as well as to claimant’s current counsel of

record, David Mueller, Esq., in St. Louis, Missouri.

        On May 3, 2018, claimant filed David Sadeghi Abandansari v. United States of America, No.

4:18-CV-695 NAB (E.D. Mo.). In that case, claimant filed a motion for return of property in lieu

of a formal complaint. The government timely responded. On July 31, 2018, the government

initiated the instant action by filing a Verified Complaint of Forfeiture In Rem. On September 10,

2018, claimant voluntarily dismissed Case No. 4:18-CV-695 NAB and filed a motion to dismiss in

the instant case.




                                                 2
       In claimant’s motion to dismiss, he argues that this action should be dismissed and the

property at issue returned to him because the government failed to provide him with timely notice

of the forfeiture proceedings as required by the Civil Asset Forfeiture Reform Act (“CAFRA”), 18

U.S.C. § 983(a).

       The government’s response to claimant’s motion to dismiss included documentation intended

to establish that it timely and properly satisfied the statutory notice requirements. Claimant did not

file a reply to the government’s response.

       On January 10, 2019, this Court issued an Order converting claimant’s motion to dismiss into

a motion for summary judgment on the basis that “the Court finds it necessary to consider material

outside the scope of the pleadings in determining the issue of adequate notice.” [Doc. 26] The parties

were permitted until January 24, 2019 to submit any additional materials, limited to the issue of

notice. Neither party submitted additional materials and the time to do so has expired.

II.    The Claimant’s Converted Motion For Summary Judgment

       In the instant motion, claimant contends that this action should be dismissed and the currency

returned to him because the government’s forfeiture proceedings were untimely filed pursuant to

CAFRA, 18 U.S.C. § 983(a), which provides in pertinent part:

       [I]n any nonjudicial civil forfeiture proceeding under a civil forfeiture statute, with
       respect to which the Government is required to send written notice to interested
       parties, such notice shall be sent in a manner to achieve proper notice as soon as
       practicable, and in no case more than 60 days after the date of the seizure.

       ...

       In a case in which the property is seized by a State or local law enforcement agency
       and turned over to a Federal law enforcement agency for the purpose of forfeiture
       under Federal law, notice shall be sent not more than 90 days after the date of seizure
       by the State or local law enforcement agency.


                                                  3
(Emphasis added).

       Due process in a federal administrative forfeiture requires “notice reasonably calculated,

under all the circumstances, to apprise interested parties of the pendency of the action and afford

them the opportunity to present their objections.” United States v. Woodall, 12 F.3d 791, 794 (8th

Cir. 1993) (quoting Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)).

Federal district courts have jurisdiction to review whether an administrative forfeiture satisfied

statutory and due process requirements. Woodall, 12 F.3d at 793. “Whether notice was adequate

is measured at the time notice was sent.” Ivester v. Lee, 991 F. Supp. 1113, 1120 (E.D. Mo. 1998),

aff’d, 168 F.3d 493 (8th Cir. 1999) (emphasis added).

       Here, the currency was seized on March 3, 2018. The government sent claimant a Notice of

Transfer on March 13, 2018, ten days after the currency was seized. The government sent claimant

a “Notice of Seizure of Property and Initiation of Administrative Forfeiture Proceedings” on May

1, 2018, fifty-nine days after the currency was seized. The documents attached to the government’s

opposition to claimant’s motion to dismiss evidence that the Notice of Seizure was sent to claimant’s

last known addresses in Pasadena, California and Bloomfield Hills, Michigan, and to claimant’s

current counsel of record, David Mueller, at his law office located in St. Louis, Missouri. Thus,

proper notice was timely sent to claimant within both the sixty- and ninety-day time frames required

by CAFRA, 18 U.S.C. § 983(a) and (b). Claimant has not challenged the government’s evidence

or submitted any documentation to support that these notices were not sent on March 13, 2018 and

May 1, 2018, respectively, nor has claimant sought to establish that the government had any reason

to know that the addresses to which it sent notice would be ineffective. Therefore, claimant’s motion

to dismiss, converted to a motion for summary judgment, will be denied.


                                                 4
      Accordingly,

      IT IS HEREBY ORDERED that claimant Davoud Sadeghi Abandansari’s motion to

dismiss, converted to a motion for summary judgment, is DENIED. [Doc. 15].




                                             CHARLES A. SHAW
                                             UNITED STATES DISTRICT JUDGE


Dated this 31st   day of January, 2019.




                                            5
